Citation Nr: 0711107	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-21 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for cellulitis of the 
wrists and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to February 
1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  This case was remanded by the Board in 
August 2006 for additional development.


FINDING OF FACT

The veteran's service-connected cellulitis of the wrists and 
hands is manifested by stiffness, without limitation of 
motion, and a scar on the right hand which opens 
approximately once a year.


CONCLUSION OF LAW

The criteria for a compensable evaluation for cellulitis of 
the wrists and hands have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7899-7805 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in July 2002 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in 
November 2004, after which the claim was readjudicated.  See 
38 C.F.R. § 3.159(b)(1); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim).  The veteran's service 
medical records and VA medical treatment records have been 
obtained.  A VA examination was provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection was granted for post-operative residuals 
of cellulitis, base of third and fourth metacarpal bones, 
right palm, left third metacarpal, fourth finger, left hand 
with callous formation with possible viril inclusion body, by 
a December 1969 rating decision and a noncompensable 
evaluation was assigned under the provisions of 38 C.F.R. § 
4.118, Diagnostic Code 7806, effective February 14, 1969.  A 
July 1980 rating decision recharacterized the disability as 
post-operative cellulitis of the wrists and hands and 
continued the noncompensable evaluation under 38 C.F.R. § 
4.118, Diagnostic Codes 7899-7805.  See 38 C.F.R. § 4.27 
(2006) (unlisted disabilities requiring rating by analogy 
will be coded by the numbers of the most closely related body 
part and "99").  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2006).  The hyphenated diagnostic code in this 
case indicates that an unlisted skin disability, cellulitis, 
under Diagnostic Code 7899, is the service-connected 
disorder, and scars, under Diagnostic Code 7805, is a 
residual condition.

A May 2002 VA outpatient medical report stated that the 
veteran complained of a lesion on his left middle finger.  He 
stated that he had been bitten by a tick two weeks before.  
On physical examination, there was a small horn-like lesion 
on the left second finger and a very small red papillary 
lesion on the left arm which was healing, with no swellings 
or local drainages.  The assessment was skin lesion and tick 
bites on the left arm.

In a September 2002 VA fee-based hand, thumb, and fingers 
examination report, the veteran complained of right hand 
joint pain and finger stiffness.  On physical examination, 
the veteran's right hand was without bony tenderness, 
deformity, discoloration, or soft tissue swelling.  The 
thumb, index, long, and little fingers approximated the 
median transverse fold of the right palm exactly.  The right 
ring finger approximated the median transverse fold of the 
right hand by 1.5 centimeters.  The report stated that the 
veteran's strength, dexterity, and neurovascular system were 
intact and physiologic.  The report further stated that x-ray 
examination of the veteran's right hand revealed degenerative 
changes at the base of the thumb and the articulation between 
the trapezium and base of the first metacarpal.  Mild 
degenerative changes were also present throughout the 
fingers.  The report stated that an object having the 
appearance of a small bone cyst was seen in the distal aspect 
of the middle phalanx of the second finger.  The impressions 
were remote cellulitis of the right hand, without clinical 
consequence and diffuse changes of the fingers of the right 
hand consistent with osteoarthritis.  The report further 
stated there were no sequelae of the remote cellulitis to the 
right hand and the development of the osteoarthritis of the 
right hand and fingers had no relationship to the prior 
cellulitis of the right hand.

In an April 2005 VA fee-based scars examination report, the 
veteran complained of occasional pain in his hands and 
stiffness in the joints.  On physical examination, no skin 
abnormalities were found on his hands.  The veteran had a 
full range of motion in all his digits on both flexion and 
extension.  His grip strength was 120 pounds in the left hand 
and 109 pounds in the right hand.  His pinch strength was 24 
pounds in the left hand and 22 pounds in the right hand.  On 
observation, there was a 1-millimeter punctate opening on the 
right hand at the base of the third finger on the palmar 
surface at the metacarpal phalangeal joint, which the veteran 
reported would open about once a year.  No other 
abnormalities were noted other than a 3-centimeter non-
tender, non-fixed scar at the base of the thumb on the left 
hand.  X-ray examination showed arthritic changes of the 
first carpometacarpal joint of both hands.  The impression 
was cellulitis, both hands while in the service, with no 
evidence of residuals except for stiffness which was likely 
related to arthritic changes unrelated to cellulitis and due 
to normal aging.

Diagnostic Code 7805 states that scars of a miscellaneous 
nature should be rated on the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
However, the September 2002 medical examination report stated 
that the veteran had full strength and dexterity and the 
April 2005 medical examination report specifically noted that 
the veteran had full range of motion of all his digits in 
both flexion and extension.  Though stiffness was noted in 
the April 2005 report, it was not observed to interfere in 
his range of motion and was noted as unrelated to the 
veteran's service-connected disorder.  Accordingly, since the 
medical evidence of record does not show that the veteran's 
wrists and hands are limited in function due to his 
service-connected skin disorder, a compensable evaluation is 
not warranted under Diagnostic Code 7805.

Diagnostic Code 7803 provides for a 10 percent evaluation for 
scars that are superficial and unstable.  Note (1) to 
Diagnostic Code 7803 states that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2006).  While the April 2005 medical examination report 
noted that the veteran had a small opening on his right hand, 
about 1 millimeter in size, the veteran stated that it opened 
about once a year.  The Board finds that this is not 
sufficiently often to be characterized as "frequent" for 
the purposes of the Schedule and accordingly, a compensable 
evaluation is not warranted under Diagnostic Code 7803.

Diagnostic Code 7806 provides for a 10 percent evaluation for 
dermatitis or eczema of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2006).  The September 2002 and 
April 2005 medical reports noted no skin abnormalities on the 
veteran's hands.  In addition, there is no evidence of record 
that he is receiving systemic therapy for cellulitis of the 
wrists and hands.  Accordingly, a compensable evaluation is 
not warranted under Diagnostic Code 7806.

As for other provisions under the Schedule, there is no 
evidence that the veteran's scars cover an area of 144 square 
inches or greater, that they are deep and exceed 6 square 
inches in area, or that they are painful.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7804 (2006).  As such, a 
compensable evaluation is not warranted under these 
provisions.  Accordingly, a compensable evaluation is not 
warranted for cellulitis of the wrists and hands.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
medical evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for cellulitis of the wrists and 
hands is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


